Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into between
LANDMARK BANCORP, INC., a Delaware corporation (“Employer”), and M. JEFF
OLIPHANT (“Executive”) and shall be effective immediately upon the execution of
the document  (the “Effective Date”).

 

RECITALS

 

A.            Executive currently serves as Market President and Dodge City Bank
Manager of Landmark National Bank, a national banking association with its main
office located in Manhattan, Kansas, and a wholly-owned subsidiary of Employer
(the “Bank”), and Employer desires Executive to continue to serve in such
capacities.

 

B.            Employer and Executive have made commitments to each other on a
variety of important issues concerning Executive’s continued employment,
including the performance that will be expected of Executive, the compensation
that Executive will be paid, how long and under what circumstances Executive
will remain employed and the financial details relating to any decision that
either Executive or Employer might ever make to terminate this Agreement.

 

C.            Employer recognizes that circumstances may arise in which a change
in control of Employer or the Bank through acquisition or otherwise may occur
thereby causing uncertainty of employment without regard to the competence or
past contributions of Executive which uncertainty may result in the loss of
valuable services of Executive and Employer and Executive wish to provide
reasonable security to Executive against changes in the employment relationship
in the event of any such change in control.

 

D.            Employer and Executive believe that the commitments they have made
to each other should be memorialized in writing, and that is the purpose of this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

 

AGREEMENTS

 

Section 1.              Position and Duties.  Employer hereby employs Executive
as Market President and Dodge City Bank Manager of the Bank.  During the period
of Executive’s employment hereunder, Executive shall devote his best efforts and
full business time, energy, skills and attention to the business and affairs of
the Bank.  Executive’s duties and authority shall consist of and include all
duties and authority customarily performed and held by persons holding
equivalent positions with business organizations similar in nature and size to
the Bank, as such duties and authority are reasonably defined, modified and
delegated from time to time by the Board of Directors of the Bank.  Executive
shall have the powers necessary to perform the duties assigned to him and shall
be provided such supporting services, staff, secretarial and other

 

--------------------------------------------------------------------------------


 

assistance, office space and accoutrements as shall be reasonably necessary and
appropriate in the light of such assigned duties.  Except as the context may
clearly require otherwise, all references in this Agreement to “Employer,” shall
include both Landmark Bancorp, Inc. and the Bank.

 

Section 2.              Compensation.  As compensation for the services to be
provided by Executive hereunder, Executive shall receive the following
compensation, expense reimbursement and other benefits:

 

(a)           Base Compensation.  Executive shall receive an aggregate annual
minimum base salary at the rate of One Hundred Four Thousand Dollars ($104,000)
payable in installments in accordance with the regular payroll schedule of the
Bank.  Such base salary shall be subject to review annually commencing in the
year 2005 and such salary shall be maintained or increased during the term
hereof in accordance with Employer’s established management compensation
policies and plans (as the same may be adjusted, “Base Compensation”). 
Notwithstanding anything contained herein to the contrary, Employer shall be
entitled in its sole and absolute discretion to allocate between Employer and
the Bank the amount of Base Compensation payable to Executive and to cause all
or any of such Base Compensation or any other benefits payable or to be provided
to Executive under the terms of this Agreement to be paid or provided directly
by the Bank to Executive.

 

(b)           Performance Bonus.  Executive shall be entitled to receive an
annual performance bonus, payable within ninety (90) days after the end of the
fiscal year of Employer, which shall be based upon performance criteria mutually
agreed upon by Executive and the Bank’s Board of Directors (the “Executive
Committee”), and which shall not be deemed earned, in whole or in part, until
such time as the amount of such bonus is determined by the Board of Directors. 
The amount (if any) of and the form of payment (i.e., cash, stock options, stock
grants or any combination thereof) shall be determined by the Executive
Committee.

 

(c)           Automobile.  Employer shall provide an automobile for Executive’s
use in the performance of his duties hereunder and shall pay all expenses for
maintenance, repairs and insurance relating to that automobile, provided,
however, that Executive shall pay for all fuel charges and be reimbursed for
business-related fuel expenses in accordance with the Employer’s policy
regarding such reimbursements.  Executive shall report his business and personal
use of the automobile in conformity with policies adopted by Employer and his
personal use shall be reflected annually on the IRS Form W-2 of Executive as
additional compensation for income tax purposes.

 

(d)           Club Membership.  Employer shall pay the Executive’s monthly
membership dues at his current country club.  If Executive changes country
clubs, reimbursement hereunder shall be subject to the Chief Executive Officer’s
prior written approval of the change to a new country club.

 

(e)           Vacations.  Executive shall be entitled to an annual vacation in
accordance with the vacation policy of Employer, which vacation shall be taken
at a time or times mutually agreeable to Employer and Executive.

 

2

--------------------------------------------------------------------------------


 

(f)            Other Benefits.  Executive shall be entitled to all benefits
specifically established for him and, when and to the extent he is eligible
therefor, to participate in all plans and benefits generally accorded to senior
executives of Employer and the Bank, including, but not limited to, pension,
profit-sharing, supplemental retirement, incentive compensation, bonus,
disability income, split-dollar life insurance, group life, medical and
hospitalization insurance, and similar or comparable plans, and also to
perquisites extended to senior executives, provided, however, that such plans,
benefits and perquisites shall be no less than those made available to all other
employees of Employer and the Bank.

 

(g)           Reimbursement of Expenses.  Executive shall be reimbursed, upon
submission of appropriate vouchers and supporting documentation, for all travel,
entertainment and other out-of-pocket expenses reasonably and necessarily
incurred by Executive in the performance of his duties hereunder, and he shall
be entitled to attend seminars, conferences and meetings relating to the
business of Employer consistent with Employer’s established policies in that
regard.

 

(h)           Withholding.  Employer shall be entitled to withhold from amounts
payable to Executive hereunder, any federal, state or local withholding or other
taxes or charges which it is from time to time required to withhold.  Employer
shall be entitled to rely upon the opinion of its legal counsel with regard to
any question concerning the amount or requirement of any such withholding.

 

Section 3.              Confidentiality and Loyalty.  Executive acknowledges
that during the course of his employment he may produce and have access to
material, records, data, trade secrets and information not generally available
to the public regarding Employer and its subsidiaries and affiliates
(collectively, “Confidential Information”).  Accordingly, during and subsequent
to termination of this Agreement, Executive agrees to hold in confidence and not
directly or indirectly disclose, use, copy or make lists of any Confidential
Information, except to the extent that such information is or thereafter becomes
lawfully available from public sources, or such disclosure is authorized in
writing by Employer, required by a law or any competent administrative agency or
judicial authority, or otherwise as reasonably necessary or appropriate in
connection with performance by Executive of his duties hereunder.  All records,
files, documents and other materials or copies thereof relating to the
respective businesses of Employer and its subsidiaries and affiliates that
Executive shall prepare or use, shall be and remain the sole property of
Employer, and other than in connection with performance by Executive of his
duties hereunder, shall not be removed from the premises of Employer or any of
its subsidiaries or affiliates without Employer’s written consent, and shall be
promptly returned to Employer upon termination of Executive’s employment
hereunder.  Executive agrees to abide by Employer’s reasonable policies, as in
effect from time to time, respecting avoidance of interests conflicting with
those of Employer and its subsidiaries and affiliates.  For purposes of this
Agreement, an affiliate of Employer shall mean any corporation, partnership,
bank, association, limited liability company, trust or other business entity
directly or indirectly controlling, controlled by, or under common control with
Employer.

 

3

--------------------------------------------------------------------------------


 

Section 4.              Term and Termination.

 

(a)           Term.  Executive’s employment hereunder shall be for a term of one
(1) year commencing the Effective Date, and shall automatically extend for one
(1) additional year on each subsequent anniversary of the Effective Date (the
“Automatic Extension”), unless the Automatic Extension is terminated by either
party effective by written notice to that effect delivered to the other not less
than ninety (90) days prior to such anniversary of the Effective Date.  If the
Automatic Extension is terminated, then Executive’s employment hereunder shall
terminate as of the last day of the then current one (1) year period.

 

(b)           Voluntary Termination by Executive.  If Executive voluntarily
terminates his employment under this Agreement, other than pursuant to
Section 4(d) (Constructive Termination) or Section 4(h) (Change in Control),
then Employer shall only be required to pay Executive his Base Compensation as
shall have accrued through the effective date of such termination, and Employer
shall not be obligated to pay any performance bonus with respect to the then
current fiscal year of Employer nor shall Employer have any further obligations
to Executive.

 

(c)           Premature Termination by Employer.

 

(i)            In the event of the termination of this Agreement by Employer
prior to the last day of the then current term for any reason other than a
termination in accordance with the provisions of Section 4(h) (Change in
Control) or Section 4(e) (Termination for Cause), then notwithstanding any
mitigation of damages by Executive, Employer shall pay Executive an amount equal
to the sum of:  (A) Executive’s Base Compensation at the annual rate then
payable to Executive; (B) an amount equal to the average of the annual
performance bonuses paid to Executive during the most recent three (3) fiscal
years of Employer; and (C) an amount equal to the contributions made or credited
by Employer under all employee retirement plans for the benefit of Executive for
the most recently ended fiscal year of Employer.  In addition, Employer shall
continue to provide coverage for Executive and his immediate family under any
health insurance programs maintained by Employer for one (1) year; provided,
however, that if the continuation of such health insurance is not permitted
under the Employer’s then current health insurance policy, then Employer agrees
to pay Executive’s premiums to continue such coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”) until the earlier of the
date one (1) year from the date of termination, or the date such coverage
otherwise terminates under COBRA, the period of health insurance continuation
shall be credited against Executive’s COBRA continuation rights and he will be
required to complete all COBRA election and other forms.  The payment of amounts
under this subsection by Employer shall not offset or diminish any compensation
or benefits accrued as of the date of termination.

 

(ii)           Payment to Executive will be made on a monthly basis during the
remaining term of this Agreement.  At the election of Employer, payments may be
made in a lump sum discounted to their present value using the prime rate of
interest as of the date of termination.  Such payments shall not be reduced in
the event Executive obtains other employment following the termination of
employment by Employer.

 

4

--------------------------------------------------------------------------------


 

(iii)          If either Employer or the Bank is not in compliance with its
minimum capital requirements or if the payments required under subsection (i)
above would cause the capital of either Employer or the Bank to be reduced below
its minimum capital requirements, such payments shall be deferred until such
time as both Employer and the Bank are in capital compliance.

 

(d)           Constructive Termination.  If at any time during the term of this
Agreement, except in connection with a termination pursuant to Section 4(h)
(Change in Control) or Section 4(e) (Termination for Cause), Executive is
Constructively Discharged (as hereinafter defined), then Executive shall have
the right, by written notice given to Employer not later than thirty (30) days
after such Constructive Discharge, to terminate his services hereunder,
effective as of thirty (30) days after the date of such notice, and Executive
shall have no rights or obligations under this Agreement other than as provided
in Section 3 (Confidentiality and Loyalty) and Section 5 (Non-Competition
Covenant).  In such event, Executive shall be entitled to a lump sum payment of
compensation and continuation of the health insurance as if such termination of
his employment were pursuant to Section 4(c) (Premature Termination by
Employer).

 

For purposes of this Agreement, Executive shall be “Constructively Discharged”
upon the occurrence of any one of the following events:

 

(i)            Executive is not re-elected or is removed from the positions with
the Bank set forth in Section 1 (Position and Duties), other than as a result of
Executive’s election or appointment to positions of equal or superior scope and
responsibility;

 

(ii)           Executive shall fail to be vested by Employer with the powers,
authority and support services of any of said offices; or

 

(iii)          Employer otherwise commits a material breach of its obligations

 

under this Agreement.

 

(e)           Termination for Cause.  This Agreement may be terminated for cause
as hereinafter defined.  “Cause” shall mean:  (i) Executive’s death; (ii) 
Executive’s “Permanent Disability,” which shall mean Executive’s inability, as a
result of physical or mental incapacity, substantially to perform his duties
hereunder for a period of six (6) consecutive months; (iii) a material violation
by Executive of any applicable material law or regulation respecting the
business of Employer or the Bank; (iv) Executive being found guilty of a felony
or an act of dishonesty in connection with the performance of his duties as an
officer of Employer or the Bank, or which disqualifies Executive from serving as
an officer or director of Employer or the Bank; (v) the willful or negligent
failure of Executive to perform his duties hereunder in any material respect;
(vi) Executive engages in one or more unsafe or unsound banking practices that
have a material adverse effect on the Bank; or (vii) Executive is removed or
suspended from banking pursuant to Section 8(e) of the Federal Deposit Insurance
Act, as amended (the “FDIA”), or any other applicable state or federal law. 
Executive shall be entitled to at least thirty (30) days’ prior written notice
of Employer’s intention to terminate his employment for any cause (except
Executive’s death) specifying the grounds for such termination, a reasonable
opportunity

 

5

--------------------------------------------------------------------------------


 

to cure any conduct or act, if curable, alleged as grounds for such termination,
and a reasonable opportunity to present to the Executive Committee his position
regarding any dispute relating to the existence of such cause.  In the event of
a dispute regarding Executive’s Permanent Disability, each of Executive and
Employer shall choose a physician who together will choose a third physician to
make a final determination thereof.  Upon a termination of Executive’s
employment with Employer for Cause, then Employer shall only be required to pay
Executive his Base Compensation as shall have accrued through the effective date
of such termination, and Employer shall not be obligated to pay any performance
bonus with respect to the then current fiscal year of Employer, or have any
further obligations to Executive.

 

(f)            Payments Upon Death.  In the event payments are due and owing
under this Agreement at the death of Executive, payment shall be made to such
beneficiary as Executive may designate in writing, or failing such designation,
to the executor of his estate, in full settlement and satisfaction of all claims
and demands on behalf of Executive.  Such payments shall be in addition to any
other death benefits of Employer for the benefit of Executive and in full
settlement and satisfaction of all payments provided for in this Agreement.

 

(g)           Payments Prior to Permanent Disability.  Executive shall be
entitled to the compensation and benefits provided for under this Agreement for
any period during the term of this Agreement and prior to the establishment of
Executive’s Permanent Disability.  Notwithstanding anything contained in this
Agreement to the contrary, until the date specified in a notice of termination
relating to Executive’s Permanent Disability, Executive shall be entitled to
return to his positions with the Bank as set forth in this Agreement in which
event no Permanent Disability of Executive will be deemed to have occurred.

 

(h)           Payments Upon Change in Control.

 

(i)            In the event of a Change in Control (as defined below) of
Employer and the termination of Executive’s employment under either A or B
below, Executive shall be entitled to receive in lieu of any other payments
provided for in this Agreement a lump sum payment equal to two (2) times the sum
of:  (A) Executive’s Base Compensation at the annual rate then payable to
Executive; (B) an amount equal to the average of the annual performance bonuses
paid to Executive during the most recent three (3) fiscal years of Employer; and
(C) an amount equal to the contributions made or credited by Employer under all
employee retirement plans for the benefit of Executive for the most recently
ended fiscal year of Employer; such lump sum amount to be paid within five (5)
business days of Executive’s termination.  In addition, Employer shall continue
to provide coverage for Executive and his immediate family under any health
insurance programs maintained by Employer for two (2) years; provided, however,
that if the continuation of such health insurance is not permitted under the
Employer’s then current health insurance policy, then Employer agrees to pay
Executive’s premiums to continue such coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) until such coverage terminates under
COBRA, the period of continuation hereunder shall be credited against
Executive’s continuation rights, and he will be required to complete all COBRA
election and other forms.  Payments under this Section shall be subject to the
limits of Section 4(h)(iii).  The following shall constitute termination of
Executive’s employment within the meaning of this Section 4(h):

 

6

--------------------------------------------------------------------------------


 

A.            Executive terminates his employment under this Agreement by a
written notice to that effect delivered to the Board of Directors of the
Employer (the “Board”) within six (6) months after the Change in Control.

 

B.            The Executive is terminated by Employer or its successor without
Cause (as defined in Section 4(e)) within one (1) year after the Change in
Control.

 

(ii)           For purposes of this Section, the term “Change in Control” shall
mean the following:

 

A.            The consummation of the acquisition by any person (as such term is
defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”)) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of thirty-three percent (33%) or more
of the combined voting power of the then outstanding voting securities of
Employer;

 

B.            The individuals who, as of the date hereof, are members of the
Board cease for any reason to constitute a majority of the Board, unless the
election, or nomination for election by the stockholders, of any new director
was approved by a vote of a majority of the Board, and such new director shall,
for purposes of this Agreement, be considered as a member of the Board; or

 

C.            Consummation of:  (1) a merger or consolidation to which Employer
is a party if the stockholders immediately before such merger or consolidation
do not, as a result of such merger or consolidation, own, directly or
indirectly, more than sixty-seven percent (67%) of the combined voting power of
the then outstanding voting securities of the entity resulting from such merger
or consolidation in substantially the same proportion as their ownership of the
combined voting power of Employer’s voting securities outstanding immediately
before such merger or consolidation; or (2) a complete liquidation or
dissolution or sale or other disposition of all or substantially all of the
assets of Employer or the Bank.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because thirty-three percent (33%) or more of the combined voting power
of Employer’s then outstanding securities is acquired by:  (1) a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the entity; or (2) any corporation which,
immediately prior to such acquisition, is owned directly or indirectly by the
stockholders in the same proportion as their ownership of stock immediately
prior to such acquisition.

 

(iii)          It is the intention of Employer and Executive that no portion of
any payment under this Agreement, or payments to or for the benefit of Executive
under any other agreement or plan, be deemed to be an “Excess Parachute Payment”
as defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors.  It is agreed that the present value of and payments
to or for the benefit of Executive in the nature of compensation, receipt of
which is contingent on the Change in Control of Employer, and to which
Section 280G of the Code applies (in the aggregate “Total Payments”) shall not
exceed an amount equal to one dollar ($1.00) less than the maximum amount which
Employer may pay

 

7

--------------------------------------------------------------------------------


 

without loss of deduction under Section 280G(a) of the Code.  Present value for
purposes of this Agreement shall be calculated in accordance with
Section 280G(d)(4) of the Code.  Within ninety (90) days following the earlier
of the giving of the notice of termination or the giving of notice by Employer
to Executive of its belief that there is a payment or benefit due Executive
which will result in an excess parachute payment as defined in Section 280G of
the Code, Executive and Employer, at Employer’s expense, shall obtain the
opinion of such legal counsel and certified public accountants as Executive may
choose (notwithstanding the fact that such persons have acted or may also be
acting as the legal counsel or certified public accountants for Employer), which
opinions need not be unqualified, which sets forth (A) the amount of the
includable compensation of Executive for the base period, as determined under
Section 280G of the Code, (B) the present value of Total Payments and (C) the
amount and present value of any excess parachute payments.  In the event that
such opinions determine that there would be an excess parachute payment, the
payment hereunder or any other payment determined by such counsel to be
includable in Total Payments shall be modified, reduced or eliminated as
specified by Executive in writing delivered to Employer within sixty (60) days
of his receipt of such opinions or, if Executive fails to so notify Employer,
then as Employer shall reasonably determine, so that under the bases of
calculation set forth in such opinions there will be no excess parachute
payment.  The provisions of this subsection, including the calculations, notices
and opinions provided for herein shall be based upon the conclusive presumption
that (x) the compensation and benefits provided for in Section 2 (Compensation)
and (y) any other compensation earned by Executive pursuant to Employer’s
compensation programs which would have been paid in any event, are reasonable
compensation for services rendered, even though the timing of such payment is
triggered by the Change in Control; provided, however, that in the event such
legal counsel so requests in connection with the opinion required by this
subsection, Executive and Employer shall obtain, at Employer’s expense, and the
legal counsel may rely on in providing the opinion, the advice of a firm of
recognized executive compensation consultants as to the reasonableness of any
item of compensation to be received by Executive.  In the event that the
provisions of Sections 280G and 4999 of the Code are repealed without
succession, this subsection shall be of no further force or effect.

 

(i)            Regulatory Suspension and Termination.

 

(i)            If Executive is suspended from office and/or temporarily
prohibited from participating in the conduct of the affairs of Employer or the
Bank by a notice served under Section 8(e)(3) (12 U.S.C. § 1818(e)(3)) or 8(g)
(12 U.S.C. § 1818(g)) of the FDIA, Employer’s obligations under this contract
shall be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, Employer may in its
discretion:  (A) pay Executive all or part of the compensation withheld while
their contract obligations were suspended; and (B) reinstate (in whole or in
part) any of the obligations which were suspended.

 

(ii)           If Executive is removed and/or permanently prohibited from
participating in the conduct of the affairs of Employer or the Bank by an order
issued under Section 8(e) (12 U.S.C. § 1818(e)) or 8(g) (12 U.S.C. § 1818(g)) of
the FDIA, all obligations of Employer under this contract shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.

 

8

--------------------------------------------------------------------------------


 

(iii)          If either Employer or the Bank is in default as defined in
Section 3(x) (12 U.S.C. § 1813(x)(1)) of the FDIA, all obligations of Employer
under this contract shall terminate as of the date of default, but this
subsection shall not affect any vested rights of the contracting parties.

 

(iv)          All obligations of Employer under this Agreement shall be
terminated, except to the extent determined that continuation of the contract is
necessary for the continued operation of the institution by the Federal Deposit
Insurance Corporation (the “FDIC”), at the time the FDIC enters into an
agreement to provide assistance to or on behalf of Employer or the Bank under
the authority contained in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA, or
when Employer or the Bank is determined by the FDIC to be in an unsafe or
unsound condition.  Any rights of the parties that have already vested, however,
shall not be affected by such action.

 

(v)           All obligations of Employer under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the Bank:  (A) by the Office of the
Comptroller of the Currency (the “OCC”) at the time that the FDIC enters into an
agreement to provide assistance to or on behalf of the Bank under the authority
contained in Section 13(c) (12 U.S.C. § 1823(c)) of the FDIA; or (B) by the OCC
at the time that the OCC approves a supervisory merger to resolve problems
related to operation of the Bank or when the Bank is determined by the OCC to be
in an unsafe or unsound condition.  Any rights of the parties that have already
vested, however, shall not be affected by such action.

 

(vi)          Any payments made to Executive pursuant to this Agreement, or
otherwise, are subject to and conditioned upon their compliance with
Section 18(k) (12 U.S.C. §828(k)) of the FDIA.

 

Section 5.              Non-Competition Covenant.

 

(a)           Restrictive Covenant.  Employer and Executive have jointly
reviewed the customer lists and operations of Employer and the Bank and have
agreed that the primary service area of the lending and deposit taking functions
of Employer or the Bank in which Executive has participated and will continue to
actively participate extends to an area which encompasses a fifty (50) mile
radius from each of the offices of Employer and the Bank (the “Restrictive
Area”).  Therefore, as an essential ingredient of and in consideration of this
Agreement and the payment of the amounts described in Section 2 (Compensation),
Executive hereby agrees that, except with the express prior written consent of
Employer, for a period of one (1) year after the termination of Executive’s
employment with Employer (the “Restrictive Period”), he will not directly or
indirectly compete with the business of Employer or the Bank, including, but not
by way of limitation, by directly or indirectly owning, managing, operating,
controlling, financing, or by directly or indirectly serving as an employee,
officer or director of or consultant to, or by soliciting or inducing, or
attempting to solicit or induce, any employee or agent of Employer or the Bank
to terminate employment with Employer and become employed by any person, firm,
partnership, corporation, trust or other entity which owns or operates, a bank,
savings and loan association, credit union or similar financial institution (a
“Financial Institution”) within the

 

9

--------------------------------------------------------------------------------


 

Restrictive Area (the “Restrictive Covenant”).  If Executive violates the
Restrictive Covenant and Employer or the Bank brings legal action for injunctive
or other relief, Employer or the Bank shall not, as a result of the time
involved in obtaining such relief, be deprived of the benefit of the full period
of the Restrictive Covenant.  Accordingly, the Restrictive Covenant shall be
deemed to have the duration specified in this Section 5(a) computed from the
date the relief is granted but reduced by the time between the period when the
Restrictive Period began to run and the date of the first violation of the
Restrictive Covenant by Executive.  In the event that a successor assumes and
agrees to perform this Agreement, this Restrictive Covenant shall continue to
apply only to the Restrictive Area as it existed immediately before such
assumption and shall not apply to any of the successor’s other offices.  The
foregoing Restrictive Covenant shall not prohibit Executive from owning directly
or indirectly capital stock or similar securities which are listed on a
securities exchange or quoted on the Nasdaq which do not represent more than one
percent (1%) of the outstanding capital stock of any Financial Institution.

 

(b)           Remedies for Breach of Restrictive Covenant.  Executive
acknowledges that the restrictions contained in Section 3 (Confidentiality and
Loyalty) and Section 5 (Non-Competition Covenant) of this Agreement are
reasonable and necessary for the protection of the legitimate business interests
of Employer and the Bank, that any violation of these restrictions would cause
substantial injury to Employer and the Bank and such interests, that Employer
would not have entered into this Agreement with Executive without receiving the
additional consideration offered by Executive in binding himself to these
restrictions and that such restrictions were a material inducement to Employer
to enter into this Agreement.  In the event of any violation or threatened
violation of these restrictions, Employer and the Bank, in addition to and not
in limitation of, any other rights, remedies or damages available to Employer
and the Bank under this Agreement or otherwise at law or in equity, shall be
entitled to preliminary and permanent injunctive relief to prevent or restrain
any such violation by Executive and any and all persons directly or indirectly
acting for or with him, as the case may be.

 

Section 6.              Intercorporate Transfers.  If Executive shall be
voluntarily transferred to an affiliate of Employer, such transfer shall not be
deemed to terminate or modify this Agreement and the employing corporation to
which Executive shall have been transferred shall, for all purposes of this
Agreement, be construed as standing in the same place and stead as Employer as
of the date of such transfer.

 

Section 7.              Interest in Assets.  Neither Executive nor his estate
shall acquire hereunder any rights in funds or assets of Employer or the Bank,
otherwise than by and through the actual payment of amounts payable hereunder;
nor shall Executive or his estate have any power to transfer, assign,
anticipate, hypothecate or otherwise encumber in advance any of said payments;
nor shall any of such payments be subject to seizure for the payment of any
debt, judgment, alimony, separate maintenance or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise of Executive.

 

10

--------------------------------------------------------------------------------


 

Section 8.              Indemnification.

 

(a)           Insurance.  Employer shall provide Executive (including his heirs,
personal representatives, executors and administrators) for the term of this
Agreement with coverage under a standard directors’ and officers’ liability
insurance policy at its expense.

 

(b)           Hold Harmless.  In addition to the insurance coverage provided for
in this Section, Employer shall hold harmless and indemnify Executive (and his
heirs, executors and administrators) to the fullest extent permitted under
applicable law against all expenses and liabilities reasonably incurred by him
in connection with or arising out of any action, suit or proceeding in which he
may be involved by reason of his having been an officer of Employer or the Bank
(whether or not he continues to be an officer at the time of incurring such
expenses or liabilities), such expenses and liabilities to include, but not be
limited to, judgments, court costs and attorneys’ fees and the cost of
reasonable settlements.

 

(c)           Advancement of Expenses.  In the event Executive becomes a party,
or is threatened to be made a party, to any action, suit or proceeding for which
Employer has agreed to provide insurance coverage or indemnification under this
Section, Employer shall, to the full extent permitted under applicable law,
advance all expenses (including reasonable attorneys’ fees), judgments, fines
and amounts paid in settlement (collectively “Expenses”) incurred by Executive
in connection with the investigation, defense, settlement, or appeal of any
threatened, pending or completed action, suit or proceeding, subject to receipt
by Employer of a written undertaking from Executive:  (i) to reimburse Employer
for all Expenses actually paid by Employer to or on behalf of Executive in the
event it shall be ultimately determined that Executive is not entitled to
indemnification by Employer for such Expenses; and (ii) to assign to Employer
all rights of Executive to indemnification, under any policy of directors’ and
officers’ liability insurance or otherwise, to the extent of the amount of
Expenses actually paid by Employer to or on behalf of Executive.

 

Section 9.              General Provisions.

 

(a)           Successors; Assignment.  This Agreement shall be binding upon and
inure to the benefit of Executive, Employer and his and its respective personal
representatives, successors and assigns, and any successor or assign of Employer
shall be deemed the “Employer” hereunder.  Employer shall require any successor
to all or substantially all of the business and/or assets of Employer, whether
directly or indirectly, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as Employer would be required to perform if no
such succession had taken place.  Notwithstanding anything contained herein to
the contrary, Executive further agrees that the Bank is an intended beneficiary
of the Executive’s obligations under Section 3 (Confidentiality and Loyalty) and
Section 5 (Non-Competition Covenant) and the same may be enforced by the Bank in
the same manner, and to the same extent, as the same is enforceable hereunder by
Employer.

 

11

--------------------------------------------------------------------------------


 

(b)           Entire Agreement; Modifications.  This Agreement constitutes the
entire agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto,  whether written or oral.  Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by Executive and Employer.

 

(c)           Enforcement and Governing Law.  The provisions of this Agreement
shall be regarded as divisible and separate; if any of said provisions should be
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby.  This Agreement shall be construed and the legal relations of the
parties hereto shall be determined in accordance with the laws of the State of
Kansas without reference to the law regarding conflicts of law.

 

(d)           Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration,
conducted before a panel of three arbitrators sitting in a location selected by
Executive within fifty (50) miles from the location of the Bank’s main office,
in accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that Executive shall be entitled to seek
specific performance of his right to be paid through the date of termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

 

(e)           Legal Fees.  All reasonable legal fees paid or incurred by
Employer or Executive pursuant to any dispute or question of interpretation
relating to this Agreement shall be paid or reimbursed by the party who or which
is not successful on the merits pursuant to a legal judgment, arbitration or
settlement.

 

(f)            Waiver.  No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party, shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(g)           Notices.  Notices pursuant to this Agreement shall be in writing
and shall be deemed given when received; and, if mailed, shall be mailed by
United States registered or certified mail, return receipt requested, postage
prepaid; and if to Employer, addressed to the principal headquarters of
Employer, attention:  Chairman; or, if to Executive, to the address set forth
below Executive’s signature on this Agreement, or to such other address as the
party to be notified shall have given to the other.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

LANDMARK BANCORP, INC.

M. JEFF OLIPHANT

 

 

 

 

By:

 

 

 

 

Name: Patrick L. Alexander

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

(Address)

 

 

12

--------------------------------------------------------------------------------